UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File Number:000-53905 CUSIP Number: 89853G 105 (Check one): oForm10-K o Form20-F o Form11-Kx Form10-Q o Form10-Do FormN-SARo FormN-CSR For Period Ended: December 31, 2011 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q oTransition Report on FormN-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION JBI, Inc. 1783 Allanport Road, Thorold Ontario L0S 1K0 Canada PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; þ (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. As of January 1, 2012, JBI, Inc. (the “Company”) transitioned from a “smaller reporting company” to an “accelerated filer” and, thus, must now comply with shorter time periods for filing its reports with the SEC, including its Quarterly Report on Form 10-Q for the period ended March 31, 2012 (the “Report”).As the Company is still adjusting to the shorter filing timeframe for accelerated filers, it is unable to file the Report in a timely manner without unreasonable effort or expense. The Company intends to file the report within the extension period provided under Rule 12b-25. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Matthew J. Ingham (905) 384-4383 (Name) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesþNo o Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes¨No þ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. JBI, Inc. has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:May 10, 2012 By: /s/ Matthew J. Ingham Name:Matthew J. Ingham Title:Chief Financial Officer
